Case 2:18-cr-00590-KSH Document 49 Filed 06/27/19 Page 1 of 3 PagelD: 111

UNITED STATES Disrxicr court
DISTRICT OF NEW JERSEY

 

513.067.7300 . i.
Attomaya’ 1a taper st |

 

~~ Hom: Katharine Hayden

| ¢ Criminal No ts-00500 (SED
Ww

CHRISTOPHER GOODSON, : CONSENT DRDER: FOR MODIFICATION
. + OF CONDITIONS OF RELEASE

sa. te

Defendant.
_ ti joctment Electronicnily Filed

THIS MATTER taving some before the Const upon the application af Defendant

Ohiistophier Gooiizon, by and thtowgh hits attortiays, the law fim of Whipple Azautelto, Lx
Goku C. Whipple, Esq., appearing) for an Order nicdlfyiiig his venditions Gf t¢lease; and the

United States of America having consuntéd to tha entry of this Orderthrough Crilg Carpeiito,
United States Attorney (Zach Inttater, Assistant United States Atiomuy, appearing); tnd the

_ Office of Probie! Serviosy having. coiisénted to the entry: of this Order(through William Sotchik,

‘Office of Pretrial: Services); and the Court having considered the merits. of the nrplcaton and
gG0d vise having been shown;
Case 2:18-cr-00590-KSH Document 49 Filed 06/27/19 Page 2 of 3 PagelD: 112

itis HEREBY ORDERED on this... 6.

    

‘Defendant's conditions of rlesae wie moditied ts follows

1,

5,

‘wittr the refinanes of property located at 81-83 Ooean Avenue, Jatsky City, New
Jersey 07305;

The Defendant ehall be permitted to exeonbs any di all dacitnenty in odittiention:
with the sefinanos of te roperty looted af 144 Foiwth Avenue, Newadk New
Tetsay. 07104;

The Defendant shall be bern .

thed to execute any ditid'all dooumenite in conneotion

 

 

oe of the property located at 1014 Flora Shiet, Biizabeth, Naw
Jeisey 07201;
Ths Defendant shall be parmnlited to execute any and all doouniodte in diiticotion

with the refintines of the property located at 108 Watson Avenue, Newark, New

Jeusey 07110;

‘The Defeixiant sll be permitied to execute ang nd documenta ih eonnedtion

"with the refinanes bf the property located at. 15-19 Isabella Avena, Newark,-New «

Jersey 07106; and

xP 18 FURTHER ORDERED thi the properties identified herein, Teas any and

‘all encumbrances; shall bo available to the United: States ds substitute aeboms to satiety any

forfeiture:and/or restitution orderd exiterad by the Court in cotinection With sentencing

notwithstanding title lield in the natheof @ corporate entity of Jesdicn Goodson

individually; and
Case 2:18-cr-00590-KSH Document 49 Filed 06/27/19 Page 3 of 3 PagelD: 113

IIS FURTHER ORDERED that all other tens and conditions of Defendant's
release shall rémaiti in fllll forco:and effect ‘intl further Oider of the Court,

 

 

Forni dnd entry consented tor.

GRAIG GARPENITO misine ae

 

  

 

allies Se Sec Protea: ‘Secviows Ofer
